OPINION OF THE COURT
PER CURIAM.
The trial court granted a Motion in Limine excluding appellant’s *78driving record upon a stipulation between the state and defense that appellant’s driver’s license was revoked. The only issue was whether appellant was driving. The order was violated by a state’s witness. Both the witness and the prosecutor should have known that the testimony would have been objectionable even without a motion in limine.
Nevertheless, based on the record before us, we cannot say the trial court abused its discretion by denying appellant’s motion for mistrial. Therefore, the decision is AFFIRMED. McNEAL, R., BOOTH, J., SINGELTARY, G., concur.